DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of ii3) ATN-161 (a peptide antagonist of integrin α5β1; a treatment that ultimately decreases the level or activity of OPN) in the reply filed on 12 July 2022 is acknowledged.  However, upon further consideration, the requirement to elect a species is withdrawn.

Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendments of 31 December 2020 and 05 August 2022 have been entered in full.  Claims 3-6 are canceled.  Claims 1, 2, and 7-20 are under examination.

Specification
The disclosure is objected to because of the following informalities: The specification refers to other patent applications without providing the required reference to the status thereof.  This occurs at least in the first paragraph of the specification, wherein the status of parent applications 14/917,786 and 15/910,586 are not indicated.  Amending the first paragraph to indicate that the applications are “now abandoned” would be remedial.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 contains an acronym, OPN, which should be spelled out at its usage followed by the acronym in parentheses in the interest of clarity.  Subsequent usage of the acronym in claim 1 and the dependent claims can be recited by acronym alone.  Claim 1 also contains a typographical error, wherein a comma and a semicolon are recited in tandem in part (i). Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, and 17-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Applicant’s attention is respectfully directed to MPEP § 2103-2106.07(c) regarding patent eligibility under 35 U.S.C. 101. 
Claims 1, 2, and 17-20 recite a correlation between a natural occurring metabolite (osteopontin, or “OPN”) and the presence of a specific type of scoliosis defined by a functional group. A correlation such as this is considered a judicial exception in that it is a naturally occurring phenomenon.  This judicial exception is not integrated into a practical application and the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the following reasons.  
Step 1 of the eligibility analysis entails considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101. In the instant case, the claims are directed to a process, which is one of the four statutory categories. 
Step 2A of the eligibility analysis is a two-prong inquiry. Regarding Prong 1, the claims must be evaluated to determine if they recite a judicial exception. In the instant case, claim 1 recite(s): 
“A method of treating a subject in need thereof comprising classifying the subject into functional group FG1, FG2 or FG3, wherein
i) when the subject is classified into the FG1 functional group, the subject is not treated with a brace; and
ii)    when the subject is classified into the FG2 or FG3 functional group, (A) the level of OPN or the activity of OPN in said subject is decreased; (B) the subject is treated with a brace; or (C) a combination of (A) and (B)”. 

This is a judicial exception in that it reads on the abstract idea of a mental process, i.e., a concept performed in the human mind (including an observation, evaluation, judgment, opinion).  It is noted that “classifying a subject” into a functional group is a mental process absent a recitation of an active step.  Claim 1 part i) reads on not treating with a brace, i.e., doing nothing.  Claim 1 part ii) A) is merely an observation.  Claim 1 part ii) B) recites treatment with a brace, which is more than a judicial exception in that it is a meaningful treatment step.  However, this treatment is recited in the alternative only and thus the claim includes embodiments wherein only the mental step is performed.  Claim 2 recites treatment steps.  However, part (b) only recites a general treatment or preventive measure of any sort that results in alteration of the level of circulating OPN.  Such could be accomplished through basic lifestyle adjustments including diet/exercise and is not a specific and meaningful treatment step.  Claims 17-20 further recite patient populations and measurement/observation of additional metabolites, which also do not amount to more than the judicial exception itself. 
Prong 2 of Step 2A concerns whether the claims reciting a judicial exception integrate the judicial exception into a practical application. In this case, the judicial exception is not integrated into a practical application because the additional elements recited in the claims beyond the judicial exception only lead up to the judicial exception and thus fail to integrate the exception into a practical application, both individually and in combination. Specifically, claims 1, 2, and 17-20 recite classifying a subject into a functional group depending upon levels of metabolites.  No positive treatment steps are recited despite the recitation of “treating” in the preamble. The mental process step is not integrated into a practical application, such as applying the knowledge regarding the expression levels in a subsequent active step, such as a particular treatment or prophylaxis step for a disease or medical condition. This is also true for claim 2, wherein only the most generalized type of treatment/prevention step is recited.  The recitation of CDS in claim 19 only adds insignificant extra-solution activity to the judicial exception, similar to the fact pattern discussed in Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66 (2012) at 79, wherein an additional element of measuring metabolites of a drug administered to a patient was concluded to be insignificant extra-solution activity. 
Step 2B of the eligibility analysis concerns whether claims directed to a judicial exception nevertheless provide an inventive concept. In this case, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements taken alone or in combination only recite limitations that are well-understood, routine, and conventional activity in the field, wherein the limitations are recited at a high level of generality. It is noted that measuring the level or activity of OPN in a diagnostic assay was well known in the prior art.  As evidence thereof, please see Ashkar (US 2001/0036921 A1; published 01 November 2001), who teach a method comprising measuring OPN levels in a diagnostic assay.  See [0059].  Regarding cellular dielectric spectroscopy, this technique was also well established at the time the invention was filed.  See Leung et al. (2005, Journal of the Association for Laboratory Automation 10:258-269), abstract.
Accordingly, the claimed invention is not patent eligible.

Claim Rejections - 35 USC § 112
35 U.S.C. 112(b) Indefiniteness:

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10, 11, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 1 and 15-20 recite a method of treating a subject in need thereof.  However, the method steps do not require a treatment step.  Rather, the method steps recite diagnostic steps.  Accordingly, it is not clear if the claims are directed to methods of treatment or methods of diagnosis.  The metes and bounds of the claims cannot be determined.
Claims 10 and 11 contain the trademark/trade names etaratuzumab, etaracizumab, vitaxin, and cilengitide.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe specific integrin inhibitors and, accordingly, the identification/description is indefinite.

	35 U.S.C. 112(a) Enablement:
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 7-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Factors to be considered in determining whether a disclosure enables one skilled in the art to make and use the claimed invention in its full scope without resorting to undue experimentation include: (1) the quantity of experimentation necessary; (2) the amount of direction or guidance presented; (3) the presence or absence of working examples; (4) the nature or complexity of the invention; (5) the state of the prior art; (6) the relative skill of those in the art; (7) the predictability or unpredictability of the art; and (8) the breadth of the claims.  See In re Wands, 8 USPQ2d. 1400 (Fed. Cir. 1988).	
In the instant case, the clams are directed to methods of treating scoliosis with agents that agonize or antagonize OPN, CD44, integrin, or sCD44.  Thus, the nature of the invention is complex and unpredictable involving the effects of complex biological molecules on diseased physiological systems.  As was found in Ex parte Hitzeman, 9 USPQ2d 1821 (BPAI 1987), a single embodiment may provide broad enablement in cases involving predictable factors such as mechanical or electrical elements, but more will be required in cases that involve unpredictable factors such as most chemical reactions and physiological activity.  This invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology”, Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  See also In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F.2d 1200, 1212, 18 USPQ2d 1016, 1026 (Fed. Cir.), cert. denied, 502 U.S. 856 (1991).  
The claims are quite broad in that they recite patients in various functional groups of scoliosis as well as broad classes of drugs (e.g., “OPN agonist” or “an inhibitor of integrin expression or activity”).
The disclosure provides information regarding differing levels of circulating OPN and sCD44 levels in adolescent idiopathic scoliosis patients, as well as correlations between these metabolites and the patients’ ages and severity/progression of curvature.  Other data speak to a correlation between OPN levels and likelihood of successful brace treatment.  The specification also provides data that OPN affects Gi-mediated signaling in osteoblast cells isolated from the patients.  MC3T3 cells were also prepared in which OPN receptors were knocked down, but no results were provided using these cells.  No information was provided regarding the effects of any drugs on a subject suffering from scoliosis, or on any suitable animal model systems therefor.  
While the disclosure provides a correlation between OPN and sCD44 levels and AIS patients’ ages and curvature progression, as well as a correlation between OPN levels and likelihood of successful brace treatment, it is not clear that agonizing or antagonizing OPN, CD44, sCD44, or integrins would necessarily be beneficial for scoliosis patients.  Research has determined that a correlation between a biomarker and a disease state does not mean that the biomarker is a drug target, or that other factors affecting said biomarker is a drug target.  Markers can be elevated as a result of the disease, or as part of a body’s response to a disease, and cannot be presumed to be causative or contributory to the disease without significant further research.  For example, with respect to G-protein coupled receptor perturbations in the disease hypertension, "it has been difficult to determine whether they are the cause or consequence of the disease" (Feldman, 2002, Molecular Pharmacology. 61(4): 707-709). With respect to temporal lobe epilepsy, Janigro (2008, Epilepsy Currents 8(1): 23-24) teaches that "[a]s with many pathological findings in neurodegenerative diseases, it is difficult to determine if the changes are a cause or consequence of epileptic seizures" (p. 23).  The literature also speaks to GDF15 levels and kidney disease.  For example, Breit et al. (2012, Nephrol. Dial. Transplant. 27:70-75) and Ho et al. (2013, Clin. Chem. 59:1613-1620) show a correlation between elevated that GDF-15 levels and adverse kidney conditions.  Such may suggest that treatment with anti-GDF-15 would be beneficial to patients, as was postulated by Breit et al. (supra, p. 74, Discussion section) and WO 2010/048670 A1 (St. Vincent’s Hospital Sydney Ltd.; published 06 May 2010).  However, it was also hypothesized that GDF-15 expression was elevated in response to the kidney condition as a way for the body to attempt to protect its tissues, and data in support of this hypothesis were sound.  See Abulizi et al. (2017, Sci. Rep. 7(1):1037; pp. 1-10); Zimmers et al. (2005, Shock 23(6):543-548); and Mazagova et al. (2013, Am. J. Physiol. Renal Physiol. 305:F1249-F1264).  Similarly, Kempf et al. (2006, Cir. Res. 98:351-350) show a correlation between elevated that GDF-15 levels and adverse cardiovascular events.  Such may suggest that treatment with anti-GDF-15 would be beneficial to patients.  However, it was discovered that GDF-15 expression was elevated in response to the cardiovascular event as a way for the body to attempt to protect its tissues from ischemia/reperfusion injury.  Accordingly, administration of an anti-GDF-15 agent would have been harmful to patients.  In light of the contradictory findings in the prior art, discovery of a correlation alone is not enabling for a method of treatment.
Regarding the specification’s description of the effects of OPN and sCD44 on osteoblasts, it is unclear how these data support a treatment method for scoliosis.  For example, if a drug stimulates osteoblasts in the body to enhance bone growth generally, how would this correct a curvature, which is not characterized by insufficient bone growth?  
Due to the large quantity of experimentation necessary to determine how to treat scoliosis with the recited drugs, the lack of direction/guidance presented in the specification regarding the same, the absence of working examples directed to the same, the complex nature of the invention, the contradictory state of the prior art, the unpredictability of the effects of any drug on a whole organism level, and the breadth of the claims, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 8, 17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  WO 2008/119170 A1 (CHU SAINTE JUSTINE; published 09 October 2008).
Please note that the step of “classifying the subject into functional group FG1, FG2 or FG3” is not given patentable weight for the purposes of the instant rejection because it is a mental step, i.e., a process such as an observation or decision that can occur in the human mind.  It is not an active method step.  Nevertheless, see claim 11 of ‘170 which discloses stratifying a subject having scoliosis into a subgroup based on OPN levels.
‘170 teaches a method of treating a pediatric patient suffering from adolescent idiopathic scoliosis comprising measuring the level/activity of OPN in a blood sample from the patient about once per month and treating with an OPN inhibitor or a CD44 inhibitor.  See [0008], [0009], [0012], [0014], [0017], [0024], [0025], [0032], [0034], [0037], [0063]-[0065]; claims 1, 2, 32-37. The OPN and CD44 inhibitors can be antibodies or siRNAs.  See [0079], [0080].  Treatment with a brace is also taught.  See [0014]; claims 12-16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18 and 19 are is/are rejected under 35 U.S.C. 103 as being unpatentable over by  WO 2008/119170 A1 (CHU SAINTE JUSTINE; published 09 October 2008) in view of Moreau et al. (US 2011/0195436 A1; published 11 August 2011).
‘170 teaches a method of treating a pediatric patient suffering from adolescent idiopathic scoliosis comprising measuring the level/activity of OPN in a blood sample from the patient about once per month and treating with an OPN inhibitor or a CD44 inhibitor.  See [0008], [0009], [0012], [0014], [0017], [0024], [0025], [0032], [0034], [0037], [0063]-[0065]; claims 1, 2, 32-37.
’170 does not teach using CDS to determine changes in cellular impedance following Gi-stimulation in the process of classifying a subject into a functional group of scoliosis prior to treatments such as orthopedic devices or braces.  However, Moreau et al. teach such.  See abstract, [0009], [0010], [0023], [0024], [0035], [0044], [0047], [0069]. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify ‘170’s method of treating scoliosis with a brace, OPN antagonist, or CD44 antagonist by stratifying/classifying/diagnosing the patient using CDS to determine changes in cellular impedance following Gi-stimulation as taught by Moreau et al. with a reasonable expectation of success.  The motivation to do so would have been immediately apparent to the ordinary skilled artisan, as such would have aided in identifying a responsive patient population.

Conclusion
	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874.  The examiner can normally be reached on M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
07 October 2022